PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar, the respondent’s conditional guilty plea for consent judgment, and the report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The Bar filed a complaint charging the respondent with violations of Disciplinary Rules 1-102(A)(1), 1-102(A)(4), and 1-102(A)(6), of The Florida Bar Code of Professional Responsibility, and article XI, Rule 11.02(4) of the Integration Rule of The Florida Bar. The referee recommended that the conditional guilty plea submitted by the respondent be approved.
We adopt the recommendations of the referee. Accordingly, the respondent is suspended from the practice of law for three years effective immediately. The respondent’s readmission is conditioned upon proof of rehabilitation, which must include full reimbursement of all persons mentioned in the complaint for losses incurred due to the respondent’s misconduct.
Judgment for costs in the amount of $1,334.41 is hereby entered against the respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.